DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna (US 2008/0146942; hereinafter Dala), in view of Maschke (US 2006/0142660).

Regarding claim 1, Dala discloses a catheter position tracking system.  Dala shows a method for carrying out a cardiac procedure (see abstract; fig. 2), comprising: engaging a shaft of an ultrasound catheter with an elongate member of a medical sheath (fig. 4a shows an elongate member of a sheath 310 and fig. 4B shows ultrasound imaging catheter 313) comprising advancing the ultrasound catheter along a longitudinal axis of the elongate member of the medical sheath (fig. 4B shows the ultrasound catheter 313 advanced through the longitudinal axis of the elongate member of the medical sheath 310 to be placed outside the elongate member 310); positioning an ultrasound tip of the ultrasound catheter outside of a lumen of the elongate member of the medical sheath (fig. 4B shows the tip of ultrasound catheter 313 is outside a lumen of the elongate member 310) comprising advancing the ultrasound tip along the longitudinal axis of the elongate member of the medical sheath (fig. 4B shows the ultrasound catheter 313 advanced through the longitudinal axis of the elongate member of the medical sheath 310 to be placed outside the elongate member 310) and positioning the ultrasound tip spaced from a distal end of the medical sheath (fig. 4B shows ultrasound catheter 313 is placed outside the elongate member 310); intravenously advancing the elongate member of the medical sheath towards a heart of a patient (see fig. 4A and 4B; par. [0046], [0047]), and then positioning a distal end of the elongate member adjacent a target anatomy within the heart (fig. 5B shows the distal end of elongate member 310 is within the heart 301); using the medical sheath as a guide to intravenously advance the ultrasound catheter towards the heart of the patient (fig. 4A-B and 5B shows that the medical sheath 310 guides the ultrasound catheter 313 towards the heart 301; par. [0046], [0047]) and position the ultrasound tip proximate the target anatomy (see fig. 5B); and using the ultrasound tip to image the target anatomy (see abstract; see par. [0046]).
Furthermore, Dala shows positioning the ultrasound tip spaced from a distal end of the medical sheath at an angle from the distal end of the elongate member (fig. 4B shows ultrasound catheter 313 tilted at a angle and placed outside the elongate member 310), but Dala fails to explicitly state positioning the ultrasound tip spaced longitudinally from the distal end of the medical sheath. 
Maschke discloses a ultrasound catheter (see abstract).  Maschke teaches positioning the ultrasound tip spaced longitudinally from the distal end of the medical sheath (fig. 7 shows the ultrasound catheter with ultrasound element 7 at the ultrasound tip spaced longitudinally from distal end of the medical sheath).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention, to have utilized the teaching of positioning the ultrasound tip spaced longitudinally from the distal end of the medical sheath in the invention of Dala, as taught by Maschke, to avoid additional step of further advancing and tilting the ultrasound tip to image the interior of the heart and avoid contacting adjacent tissue by advancing the ultrasound catheter further inside the patient.


Regarding claim 3, Dala shows wherein steps a. and b. are carried out before steps c. and d., and steps c. and d. are carried out concurrently (see fig. 4A-B and 5B; par. [0046], [0047]).

Regarding claim 4, Dala shows, wherein step a. comprises inserting the ultrasound catheter into the lumen of the elongate member (see fig. 4A-B and 5B; par. [0046], [0047]).

Regarding claim 5, Dala shows, wherein step b. comprises passing the ultrasound tip through an aperture in the elongate member (fig. 4B shows 4B and 5B shows that the ultrasound imaging catheter 313 exits via the opening of the elongate member 310 at the distal tip).
Regarding claim 7, Dala shows wherein step a. comprises engaging the shaft of the ultrasound catheter with a catch of the elongate member (par. [0051] of the PG Pub. version of the specification discloses that the cather is a form of an aperture in the elongated member; Dala in fig. 5B shows the shaft of the ultrasound catheter 313 engages with an opening/aperture at the distal end of the elongated member 310).
Regarding claim 9, Dala shows wherein step c. comprises curving the medical sheath to steer the distal end towards the target anatomy (see fig. 5B). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna (US 2008/0146942; hereinafter Dala), in view of Maschke (US 2006/0142660) as applied to claim 1 above, and further in view of Ryan et al. (US 2007/0078500; hereinafter Ryan).
Regarding claim 6, Dala and Maschke disclose the invention substantially as described in the 103 rejection above, but fails to explicitly state securing the shaft of the ultrasound catheter to an exterior surface of the elongate member.
Ryan discloses a sheath and catheter system.  Ryan teaches securing the shaft of the ultrasound catheter to an exterior surface of the elongate member (see par. [0210]; see fig. 6A, 6C; fig. 7)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Dala and Maschke, to provide the teaching of wherein securing the shaft of the ultrasound catheter to an exterior surface of the elongate member, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the groove or holder ring to properly secure the imaging element catheter. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dala-Krishna (US 2008/0146942; hereinafter Dala), in view of Maschke (US 2006/0142660) as applied to claim 1 above as applied to claim 1 above, and further in view of Jaffe et al. (US 2009/0088648; hereinafter Jaffe).

Regarding claim 8, Dala and Maschke disclose the invention substantially as described in the 102 rejection above, but fails to explicitly state advancing a dilator and perforation device through the lumen of the elongate member.  
Jaffe discloses an imaging guided catheter. Jaffe teaches advancing a dilator and perforation device through lumen of elongate member (see fig. 4B; par. [0071]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized advancing a dilator and perforation device through lumen of elongate member in the invention of Dala and Maschke, as taught by Jaffe, to be able to penetrate across a region of interest under image guidance.  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke (US 2006/0142660), in view of Dietz et al. (US 2010/0280316).
Regarding claim 10, Maschke discloses an ultrasound catheter.  Maschke shows a medical device assembly (see abstract) comprising: an ultrasound catheter (see abstract; par. [0026]) including  an elongate shaft having a shaft proximal portion (proximal of catheter  in fig. 1), an opposed shaft distal portion (distal of catheter in fig. 1), and a shaft central portion between the shaft proximal portion and the shaft distal portion (see middle portion of catheter in fig. 1), and (ii) an ultrasound tip at the shaft distal portion (see distal tip of catheter in fig. 1 where ultrasound element 7 is placed); and a medical sheath (see fig. 2; par. [0031]) including an elongate member having an elongate member proximal portion defining an elongate member proximal end (see fig. 2 and 5-6), an opposed elongate member distal portion defining an elongate member distal end (see fig. 2 and 5-6), and an elongate member central portion between the elongate member proximal portion and the elongate member distal portion (see fig. 2 and 5-6), wherein the elongate member central portion defines a longitudinal axis of the elongate member (see fig. 2 and 5-6); a lumen extending through the elongate member from the elongate member proximal portion to the elongate member distal portion (see par. [0031], the lumen wherein the ultrasound catheter  is inserted into), and an aperture aligned with the longitudinal axis of the elongate member (see 18 in fig. 5 and 6); wherein the shaft distal portion and the ultrasound tip are passed through the aperture (fig. 5 and 6 show how the ultrasound tip is passed through aperture 18) positioned outside of the lumen of the elongate member (fig. 5 and 6 shows how the ultrasound catheter is placed outside the elongate member), and the shaft distal portion and the ultrasound tip are spaced from the elongate member distal end (fig. 5 and 6 shows how the ultrasound catheter is placed outside the elongate member and away from the elongate member distal end).
But, Maschke fails to explicitly state that the elongate member distal portion includes a curved section that spaces the elongate member distal end away from the longitudinal axis, the aperture in the curved section, and the shaft distal portion and the tip are spaced longitudinally from the elongate member distal end. 
	Dietz discloses a catheter. Dietz teaches elongate member distal portion includes a curved section that spaces the elongate member distal end away from the longitudinal axis (fig. 4D shows a curved section that spaced elongate member distal end away from longitudinal axis), the aperture in the curved section (fig. 3D shows an opening where element 11 exits), and the shaft distal portion and the tip are spaced longitudinally from the elongate member distal end (fig. 3D shows element 11 is spaced longitudinally from the elongate member distal end).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have modified the elongate member of Maschke to incorporate the teaching of having the elongate member distal portion includes a curved section that spaces the elongate member distal end away from the longitudinal axis, the aperture in the curved section, and the shaft distal portion and the tip are spaced longitudinally from the elongate member distal end, as taught by Dietz, so the distal end of the elongate member does not contact and interfere with the ultrasound tip with ultrasound imaging element.
Regarding claim 11, Maschke shows wherein the shaft central portion is received in the lumen (see par. [0031], the lumen wherein the ultrasound catheter is inserted into).

Regarding claim 12, Maschke and Dietz disclose the invention substantially as described in the 103 rejection above, furthermore, Dietz shows wherein the elongate member is steerable to impart the curved section to the elongate member distal portion (see fig. 3D).
Regarding claim 13, Maschke and Dietz disclose the invention substantially as described in the 103 rejection above, furthermore, Maschke shows that the elongate member comprising a second lumen (see fig. 5-8).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the invention of Maschke and Dietz to include an second lumen and an aperture as taught by Maschke in the curved section, to provide alternate way of exiting the ultrasound imaging device for purpose for side imaging, and the second lumen can provide to insert electrical cable or other additional device that needed for the diagnostic purpose. 
The claim 13 limitation “...for receiving an additional medical device” is directed to directed to the intended use of the invention. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Therefore, as taught, the combined invention disclosed by Maschke and Dietz is capable of performing the functions as set forth by applicant. Also, see MPEP 2114.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Maschke (US 2006/0142660), in view of Dietz et al. (US 2010/0280316), in view of Ryan et al. (US 2007/0078500; hereinafter Ryan).
Regarding claim 14, Maschke discloses an ultrasound catheter.  Maschke shows a medical device assembly (see abstract) comprising: an ultrasound catheter (see abstract; par. [0026]) including  an elongate shaft having a shaft proximal portion (proximal of catheter  in fig. 1), an opposed shaft distal portion (distal of catheter in fig. 1), and a shaft central portion between the shaft proximal portion and the shaft distal portion (see middle portion of catheter in fig. 1), and (ii) an ultrasound tip at the shaft distal portion (see distal tip of catheter in fig. 1 where ultrasound element 7 is placed); and a medical sheath (see fig. 2; par. [0031]) including an elongate member having an elongate member proximal portion defining an elongate member proximal end (see fig. 2 and 5-6), an opposed elongate member distal portion defining an elongate member distal end (see fig. 2 and 5-6), and an elongate member central portion between the elongate member proximal portion and the elongate member distal portion (see fig. 2 and 5-6), wherein the elongate member central portion defines a longitudinal axis of the elongate member (see fig. 2 and 5-6); a lumen extending through the elongate member from the elongate member proximal portion to the elongate member distal portion (see par. [0031], the lumen wherein the ultrasound catheter  is inserted into), and the shaft distal portion and the ultrasound tip are spaced from the elongate member distal end (fig. 5 and 6 shows how the ultrasound catheter is placed outside the elongate member and away from the elongate member distal end), and the shaft is placed outside of the lumen and along the longitudinal axis of the elongate member (see fig. 5 and 6).
But, Maschke fails to explicitly state a catch for engaging the shaft of the ultrasound catheter, that the elongate member distal portion includes a curved section that spaces the elongate member distal end away from the longitudinal axis, and the shaft distal portion and the tip are spaced longitudinally from the elongate member distal end, and wherein the entirety of the shaft is outside of the lumen.
	Dietz discloses a catheter. Dietz teaches elongate member distal portion includes a curved section that spaces the elongate member distal end away from the longitudinal axis (fig. 4D shows a curved section that spaced elongate member distal end away from longitudinal axis), and the shaft distal portion and the tip are spaced longitudinally from the elongate member distal end (fig. 3D shows element 11 is spaced longitudinally from the elongate member distal end).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention, to have modified the elongate member of Maschke to incorporate the teaching of having the elongate member distal portion includes a curved section that spaces the elongate member distal end away from the longitudinal axis, the aperture in the curved section, and the shaft distal portion and the tip are spaced longitudinally from the elongate member distal end, as taught by Dietz, so the distal end of the elongate member does not contact and interfere with the ultrasound tip with ultrasound imaging element.
But, Maschke and Dietz fail to explicitly state a catch for engaging the shaft of the imaging element, and wherein the entirety of the shaft of the imaging element is outside of the lumen.
Ryan discloses a sheath and catheter system.  Ryan teaches a catch for engaging the shaft of the imaging element (see fig. 2A, 3A, 6A, 6B; 6C), wherein the entirety of the shaft of the imaging element is outside of the lumen (see fig. 2, 3A-F).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Maschke and Dietz, to provide the teaching of a catch for engaging the shaft of the imaging element having the entirety of the shaft of the imaging element be outside the lumen, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the lumen for other purpose such as inserting additional medical device using the lumen, and to be able to secure the shaft of the imaging element. 
Regarding claim 15, Maschke, Dietz and Ryan disclose the invention substantially as described in the 103 rejection above, furthermore, Ryan teaches wherein the catch comprises a longitudinally extending groove on an exterior surface of the elongate member and the shaft center potion is receiving in the groove (see par. [0210]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Maschke and Dietz, to provide the teaching of wherein the catch comprises a longitudinally extending groove on an exterior surface of the elongate member and the shaft center potion is receiving in the groove, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the groove to hold the imaging element catheter. 
Regarding claim 16, Maschke, Dietz and Ryan disclose the invention substantially as described in the 103 rejection above, furthermore, Ryan discloses a sheath and catheter system.  Ryan teaches wherein the catch comprises a clip on an exterior surface of the elongate member, and the shaft central portion is received in the clip (see fig. 6C; fig. 7; par. [0228]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to have modified the invention of Maschke, Dietz and Ryan, to provide the teaching of wherein the catch comprises a clip on an exterior surface of the elongate member, and the shaft central portion is received in the clip, as taught by Ryan, to provide an alternative way of guiding the imaging catheter and using the clip to properly secure the imaging element catheter. 
Regarding claim 17, Maschke and Dietz disclose the invention substantially as described in the 103 rejection above, furthermore, Dietz shows wherein the elongate member is steerable to impart the curved section to the elongate member distal portion (see fig. 3D).

Response to Arguments
The previous rejection under 35 USC 112 (b) has been withdrawn in view of Applicant cancelation of claim 2. 

Applicant’s arguments with respect to prior art rejection have been considered but are moot because the new ground of rejection does not rely on any rejection applied in the prior office action of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHDEEP MOHAMMED whose telephone number is (571)270-3134. The examiner can normally be reached Monday to Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHDEEP MOHAMMED/             Primary Examiner, Art Unit 3793